i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION


                                             No. 04-08-00470-CV

                                        IN RE Albert RODRIGUEZ

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 23, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 3, 2008, relator filed a petition for writ of mandamus. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,

relator’s petition for writ of mandamus is denied. See TEX . R. APP . P. 52.8(a).



                                                              PER CURIAM




           1
           This proceeding arises out of Cause No. 07-2171-CV, styled In the Interest of O.A.R., pending in the 25th
Judicial District Court, Guadalupe County, Texas, the Honorable Dwight Peschel presiding.